DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 17-20 are pending and are currently under examination and claims 1-16 have been preliminarily canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tako (US 2002/0066502). 
In regard to claim 17, Tako et al. (‘502) discloses a bearing steel alloy composition comprising the following elements relative to that of the instant invention as set forth below (abstract and [0004-0037]). 
Element
Instant Claim
(weight percent)
Tako et al. (‘502)
(mass percent)
Overlap
C
about 0.9 – 1.3 
0.6 – 1.3 
about 0.9 – 1.3 
Si
about 1.1 – 1.6 
0.3 – 3 
about 1.1 – 1.6
Mn
about 1.0 – 1.5 
0.2 – 1.5 
about 1.0 – 1.5
Cr
about 1.5 – 1.9
0.3 – 5 
about 1.5 – 1.9
Ni
about 0.2 – 0.6 
0.1 – 3 
about 0.2 – 0.6
Element
Instant Claim
(weight percent)
Tako et al. (‘502)
(mass percent)
Overlap
Mo
about 0.1 – 0.3 
0.05 – less than 0.25
About 0.1 – less than 0.25
Fe
Balance
Balance
Balance


	The Examiner notes that the amounts of carbon, silicon, manganese, chromium, nickel and molybdenum for steel alloys disclosed by Tako et al. (‘502) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, silicon, manganese, chromium, nickel and molybdenum from the amounts disclosed by Tako et al. (‘502) because Tako et al. (‘502) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “wherein the bearing steel comprises a carbide having a size of about 6.8 to 11.6 μm” in claim 17, Tako et al. (‘502) discloses wherein the maximum carbide size is from 1.1 to 29 (Tables 3-4), which encompass the range of the instant invention. 
	With respect to the recitation “wherein a surface hardness of the bearing steel is about 800 to 873 HV” in claim 19, Tako et al. (‘502) discloses hardneses up to 63 HRC (Tables 3-4), which would be about 800 HV.
	In regard to claim 20, Tako et al. (‘502) discloses 0 to 0.05 mass percent aluminum, which overlaps or is the same range as in the instant invention [0025-0026]. 
	
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regard to claim 18, the prior art to Tako et al. (‘502) fails specify a fraction of the carbide in the range of about 12 to 16% and the combination of claims 17 and 18 would distinguish from Tako et al. (‘502). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759